Title: From John Adams to Elbridge Gerry, 5 December 1778
From: Adams, John
To: Gerry, Elbridge


     
      Dr Sir
      Passy Decr 5. 1778
     
     It is necessary that you should be minutely informed, of the minutest and most secret Springs of Action here, if it is possible. Yet the Danger is so great of our Letters, being taken and getting into English News Papers, that it is very discouraging to a free Correspondence.
     I will however take all the Precaution in my Power, to have the Letters sunk, but if all these fail and my Letters become public the World must take them as they find them, and I hope they will do more good upon the whole than Harm.
     This Court and Nation appears to me, to be well convinced of the Utility to their Interests of the American Alliance. But notwithstanding this they appear to me to have too much Diffidence of Us. Too much Diffidence of the People of America, and too much Reserve towards the Commissioners here. I am not Satisfyed in the Cause of this.
     Whether they think, that the obstacles of Language Religion, Laws, Customs and Manners are Obstacles in the Way of a perfect Friendship, which cannot be removed, and therefore that they shall loose our Connection as soon as Britain, comes to her senses, or whether they are Embarrassed by the Conduct of Spain, and are acting in this reserved manner, and with an Appearance of Irresolution in hopes of her coming in, or whether they have any Prejudices against the Personal Characters of the Commissioners, and are loth to be unreserved with them, for fear they should communicate either indiscreetly, or by design any Thing to the English, or to any Body here, who might convey it to England or whether all these Motives together have a share in it, I know not.
     Thus much is certain, that ever since I have been here, I have never seen any Disposition in any Minister of state to talk with any of the Commissioners, either upon Intelligence from Spain, or England, upon the Designs or Negociations of Either, or any other Court in Europe, or upon the Conduct of the War by sea or Land, or upon their own Plans and Designs of Policy or War.
     If this Reserve was ever thrown off, to any one, I should think, that putting it on to others, had some personal Motive. But it is exactly equal and alike to all three.
     Each Commissioner here, before I came, had his own set of Friends, Admirers, and Dependants, both among the French and Americans. Two Households united in some degree against one, very unjustly I fear and impolitically. But this set the Friends of the two, to injuring the third, in Conversation, and they cant forbear to do it, to this day. This Dissention I suspect has made the Ministry cautious, lest in the Course of Altercations, improper Use should be made of free Communications.
     For my own Part however Odd you may think it in me to say it I have no Friends, much less Dependants here, and am determined to have none, for I am convinced that Competitions among these have done the Evil: But I am determined, if I am continued here to have free Communication, with the Ministry upon these subjects and to search them to the Bottom. The Ministry are candid Men and sensible, and I am sure that some Ecclaircissements would do good.
     However, I am reckoning without my Hoste, for by the Bruits which Mr. D’s Letters have Scattered, I may expect that the first Vessell will bring my Recall, or Removal to some other Court. But wherever I am, my Heart will ever be axious for the good of our Country, and warm with Friendship for her Friends, among whom you are will ever be reckoned, in the formost Rank, by your most obt
    